DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loboda (WO 2014/169394 A1) in view of Bayer (US 20080084612 A1).
Regarding claim 1, Loboda teaches an ablation system (laser ablation inductively coupled mass spectrometry, [0003]), comprising:
A laser source (femtosecond pulsed laser, [0095]) for generating a laser beam;
A set of homogenizing optics (beam homogenizer, [0098]) for receiving the laser beam,
The laser beam configured to ablate a material upon passing through the homogenizer (ablating sample, [0092]).
Loboda does not teach that the homogenizing optics include a first and second homogenizer, the first homogenizer having a different microlens array type than the second homogenizer, and a homogenizing optics adjustment device carrying the homogenizing optics, the homogenizing optics adjustment device configured to selectably adjust the position of at least one of the first homogenizer or the second homogenizer to change a size of the laser beam, a change in the size of the beam changing the fluence thereof.
Bayer teaches a laser homogenizing apparatus (fig. 1) comprising a first and second homogenizer (lens arrays 4 and 5) having different lens array types (lens array 4 is convex, lens array 5 is concave), and a homogenizing optics adjustment device (positioning means, [0007]) carrying the homogenizing optics, the adjustment device configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to change the size (and therefore fluence) of the laser beam (changing size of illuminated region, [0006]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda to have the adjustable beam homogenizer of Bayer in order to adjustably control the beam size and fluence while maintaining good homogeneity as described by Bayer, particularly as Loboda teaches that the spot size is an important parameter of the system which determines the size of the sample plume and the amount of ablated material ([0098-0099]).
Regarding claim 2, Bayer teaches that the beam size is adjustable (by moving the lens arrays) to any size in a range including a minimum beam size and a maximum beam size (implicitly the lens arrays can be continuously moved to make any beam area within a certain range determined by the range of positions available for the lens arrays).
Regarding claim 3, Bayer teaches that the position of the first homogenizer is adjustable (positioning means for moving first substrate, [0007]).
Regarding claim 5, Loboda teaches that the ablation system is incorporated within a laser-ablation based analytical system including a spectrometer (mass analyzer, [0101]), the spectrometer configured  to receive and analyze the ablated material.
Regarding claim 6, Bayer teaches that the homogenizing optics adjustment device is configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to increase a cross sectional area of the laser beam and concordantly decrease the fluence thereof (adjusting size of illuminated region, [0006]; increasing area of beam implicitly decreases fluence, i.e. power per unit area).
Regarding claim 7, Loboda teaches an ablation system (laser ablation inductively coupled mass spectrometry, [0003]), comprising:
A laser source (femtosecond pulsed laser, [0095]) for generating a laser beam;
A set of homogenizing optics (beam homogenizer, [0098]) for receiving the laser beam,
The laser beam configured to ablate a material upon passing through the homogenizer (ablating sample, [0092]).
Loboda does not teach that the homogenizing optics include a first and second homogenizer, the first homogenizer having a different microlens array type than the second homogenizer, and a homogenizing optics adjustment device carrying the homogenizing optics, the homogenizing optics adjustment device configured to selectably adjust the position of at least one of the first homogenizer or the second homogenizer to change a cross section of the laser beam.
Bayer teaches a laser homogenizing apparatus (fig. 1) comprising a first and second homogenizer (lens arrays 4 and 5) having different lens array types (lens array 4 is convex, lens array 5 is concave), and a homogenizing optics adjustment device (positioning means, [0007]) carrying the homogenizing optics, the adjustment device configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to change the size (and therefore fluence) of the laser beam (changing size of illuminated region, [0006]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda to have the adjustable beam homogenizer of Bayer in order to adjustably control the beam size and fluence while maintaining good homogeneity as described by Bayer, particularly as Loboda teaches that the spot size is an important parameter of the system which determines the size of the sample plume and the amount of ablated material ([0098-0099]).
Regarding claim 8, Bayer teaches that the beam size is adjustable (by moving the lens arrays) to any size in a range including a minimum beam size and a maximum beam size (implicitly the lens arrays can be continuously moved to make any beam area within a certain range determined by the range of positions available for the lens arrays).
Regarding claim 9, Bayer teaches that the position of the first homogenizer is adjustable (positioning means for moving first substrate, [0007]).
Regarding claims 11-12, Loboda teaches that the ablation system is incorporated within a laser-ablation based analytical system including a spectrometer (mass analyzer, [0101]), the spectrometer configured  to receive and analyze the ablated material.
Regarding claims 13-14, Bayer teaches that the homogenizing optics adjustment device is configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to increase or decrease a cross sectional area of the laser beam and concordantly decrease or increase the fluence thereof (adjusting size of illuminated region, [0006]; increasing area of beam implicitly decreases fluence, i.e. power per unit area, and vice versa).
Regarding claim 15, Loboda teaches a laser ablation-based analytical system (laser ablation inductively coupled mass spectrometry, [0003]), comprising:
A laser source (femtosecond pulsed laser, [0095]) for generating a laser beam;
A set of homogenizing optics (beam homogenizer, [0098]) for receiving the laser beam,
The laser beam configured to ablate a material upon passing through the homogenizer (ablating sample, [0092]); and
A spectrometer (mass analyzer, [0101]) configured to receive and analyze the ablated material.
Loboda does not teach that the homogenizing optics include a first and second homogenizer, the first homogenizer having a different microlens array type than the second homogenizer, and a motorized homogenizing optics adjustment device carrying the homogenizing optics, the homogenizing optics adjustment device configured to selectably adjust the position of at least one of the first homogenizer or the second homogenizer to change a size of the laser beam.
Bayer teaches a laser homogenizing apparatus (fig. 1) comprising a first and second homogenizer (lens arrays 4 and 5) having different lens array types (lens array 4 is convex, lens array 5 is concave), and a motorized homogenizing optics adjustment device (positioning means, including stepper motor, [0007]) carrying the homogenizing optics, the adjustment device configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to change the size (and therefore fluence) of the laser beam (changing size of illuminated region, [0006]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda to have the adjustable beam homogenizer of Bayer in order to adjustably control the beam size and fluence while maintaining good homogeneity as described by Bayer, particularly as Loboda teaches that the spot size is an important parameter of the system which determines the size of the sample plume and the amount of ablated material ([0098-0099]).
Regarding claim 16, Bayer teaches that the beam size is adjustable (by moving the lens arrays) to any size in a range including a minimum beam size and a maximum beam size (implicitly the lens arrays can be continuously moved to make any beam area within a certain range determined by the range of positions available for the lens arrays).
Regarding claims 19-20, Bayer teaches that the homogenizing optics adjustment device is configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to increase or decrease a cross sectional area of the laser beam and concordantly decrease or increase the fluence thereof (adjusting size of illuminated region, [0006]; increasing area of beam implicitly decreases fluence, i.e. power per unit area, and vice versa).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Loboda in view of Bayer and in further view of Hwang (KR 101913564 B1).
Regarding claim 18, Loboda and Bayer teach all the limitations of claim 15 as described above.  Loboda and Bayer do not teach that the microlens array type of one of the first or second homogenizer comprises a square microlens array or a fly’s eye microlens array.
Hwang teaches a beam homogenizer having a square microlens array (p. 6 paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda and Bayer by making the microlens arrays of Bayer square in shape as taught by Hwang, as a matter of selecting a simple symmetrical shape for the array which is taught to be appropriate for beam homogenizing optics by Hwang, with no unexpected result.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881